IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF JOHN J. LYNN,           : No. 598 MAL 2016
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: DONNA LYNN ROBERTS          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.